Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00603-CR

                                       Kurt Conrad MILLER,
                                             Appellant

                                               v.
                                    The STATE of TexasAppellee
                                       The STATE of Texas,
                                             Appellee

                     From the 186th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012CR8700
                           Honorable Maria Teresa Herr, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: October 9, 2013

DISMISSED

           Pursuant to a plea agreement with the State, appellant Kurt Conrad Miller pleaded nolo

contendere to the offense of credit card abuse. The trial court imposed sentence in accord with the

plea agreement and signed a certificate stating that this “is a plea-bargain case, and the defendant

has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2). Appellant timely filed a notice of appeal.

The clerk’s record, which includes the plea bargain agreement and the trial court’s Rule 25.2(a)(2)

certification, has been filed. See TEX. R. APP. P. 25.2(d). This court must dismiss an appeal “if a
                                                                                      04-13-00603-CR


certification that shows the defendant has the right of appeal has not been made part of the record.”

Id.

       This court gave appellant notice that the appeal would be dismissed unless an amended

trial court certification showing he has the right to appeal were made part of the appellate record

within thirty days. See TEX. R. APP. P. 25.2(d), 37.1; Daniels v. State, 110 S.W.3d 174 (Tex.

App.—San Antonio 2003, order), disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347 (July

2, 2003, pet. ref’d) (not designated for publication). Appellant’s appointed appellate counsel filed

a written response, stating he has reviewed the record and can find no right of appeal. After

reviewing the record and counsel’s notice, we agree that appellant does not have a right to appeal.

See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that court of appeals should

review clerk’s record to determine whether trial court’s certification is accurate). We therefore

dismiss this appeal. TEX. R. APP. P. 25.2(d).


                                                  PER CURIAM

Do Not Publish




                                                -2-